Citation Nr: 0522841	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  02-01 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from October 1983 to February 
1984 and from March 1985 to December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 RO rating decision which denied 
a rating in excess of 30 percent for the veteran's PTSD.  By 
January 2002 rating decision the RO granted a 50 percent 
rating for PTSD.  The veteran has continued his appeal for an 
increased rating.  In December 2003 the Board remanded this 
matter for further evidentiary development.  


FINDING OF FACT

The veteran's PTSD is manifested by no more than deficiencies 
in most areas, including work, family relations, judgment, 
and mood, due to such symptoms as suicidal ideation, 
depression, difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.7, 4.130, Diagnostic Code 9411 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency shall consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126.

By January 2002 rating decision, the RO granted an increased, 
50 percent, rating for the service-connected PTSD, pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  A 100 percent rating is warranted for 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The Board finds that the objective evidence of record shows 
that the veteran has PTSD symptoms of such a magnitude to 
produce occupational and social impairment, with deficiencies 
in most areas, such as work, family relations, judgment, and 
mood, due to symptoms such as those outlined in the criteria 
for a 70 percent rating under Diagnostic Code 9411.  In that 
regard the Board notes that the VA treatment records, the two 
VA medical evaluations (in September 2001 and February 2005), 
and the March 2000 statement from the veteran's mother and 
father, tend to show most of the symptoms, or similar 
symptoms, to those listed in the criteria for a 70 percent 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(psychiatric symptoms listed in the rating criteria are not 
exclusive, but are examples of typical symptoms for the 
listed percentage ratings).  

The evidence of record, however, does not support the 
criteria for a 100 percent rating.  In that regard the Board 
notes that there is no indication that the veteran has total 
occupational impairment or total social impairment.  He has 
had problems finding steady employment, and reported he last 
worked in 2004 as a cook.  He reported he was fired in 2004 
because he had a disagreement with his boss.  He has, 
however, held part time jobs since that time and has 
continued to look for work.  With regard to his social 
impairment, the Board notes that it is clear that the veteran 
has some social impairment.  In a March 2000 letter from the 
veteran's mother and father, they detailed his problems with 
this family, including living with his parents on several 
occasions and with his brother and his sister, but each had 
to ask the veteran to leave due to his personal problems and 
emotional instability.  It is clear, however, that the 
veteran's parents are supportive of the veteran obtaining 
treatment for his psychiatric problems and his substance 
abuse problems.  And the veteran himself reported that when 
he was not living with them he reported he visited them.  In 
a June 2004 statement the veteran reported that his social 
skills had not changed for the better, that he had 
personality conflicts on the job, and that he lived alone.  
He also reported he was off probation for a domestic 
disturbance with his parents a year and a half prior and that 
they had resolved some issues.  Most recently he reported 
living with another woman, but indicated that she "uses" 
and caused him to relapse.  Moreover, the veteran has 
continued to look for work and adequate housing and has been 
found to be cooperative and motivated.  He indicated he does 
not like crowds, but will go to a restaurant and sit with his 
back to a wall or will go shopping in the early morning.  In 
March 2005 he reported having several leisure activities 
including fishing, shooting pool, bowling, and basketball.  
Thus, while there is definitely social impairment, the 
evidence of record does not show that he has total social 
impairment resulting from his PTSD. 

There has been no evidence showing gross impairment in 
thought processes or communication.  The veteran has 
repeatedly been found to be alert and oriented on VA 
treatment records and VA examination reports.  While his 
affect has been found to be restricted on some occasions, his 
eye contact sporadic, and his psychomotor activity slightly 
or moderately slowed, he has consistently been found to be 
cooperative.  His insight and judgment have been found to be 
fair and adequate.  His thought processes and associations 
have been found to be logical and tight, with no loosening of 
associations.  No confusion or memory problems have been 
noted.  With regard to his communication, the veteran's 
speech has been found to be within normal limits and of 
regular rate and rhythm on several occasions.  

With regard to delusions or hallucinations, the evidence of 
record shows that the veteran has consistently denied 
delusions or hallucinations, except in March 2005 he had seen 
"spiritual demons" on occasion since he was 15 years old, 
but denied recent episodes in the past month.  Previously he 
reported seeing demons in his nightmares.  

There is little evidence of grossly inappropriate behavior of 
record.  Aside from the letter from the veteran's mother and 
father, which indicates he was asked to leave his parent's 
house, his brother's house, and his sister's house due to his 
emotional instability and disruptive behavior, there is no 
evidence showing that he has exhibited grossly inappropriate 
behavior.  On VA examinations and treatment records he has 
been found to be cooperative and motivated.

There is no evidence to show that the veteran is in 
persistent danger of hurting himself or others.  In one 
isolated incident, in March 2002, the veteran spoke with a VA 
social worker and indicated he was "killing mad" at his 
father and wanted this documented in his medical records.  
The social worker advised the veteran's father, who indicated 
he had seen the veteran that morning and did not recall 
having a conflict with him or that the veteran was in 
distress.  The next chronological entry in the VA treatment 
records was in July 2002 when the veteran missed his next 
appointment tin the PTSD clinic.  He was next seen in 
December 2002 and he reported he was working full time during 
the days, things were getting better for him, and he was in 
the process of a move to an apartment.  No psychosis or 
suicidal ideation was noted.  Thus, aside from the isolated 
incident in March 2002, there is no evidence showing that the 
veteran is in danger of hurting himself or others. 

With regard to the veteran's ability to perform activities of 
daily living, including maintenance of minimal personal 
hygiene, the evidence of record shows that aside from his 
chronic homelessness, the veteran is able to perform his 
activities of daily living.  With regard to his appearance, 
there has been no indication that he has neglected his 
personal appearance or hygiene.  He has consistently been 
found to be appropriately dressed and groomed on examinations 
and in treatment records.  

There is no evidence that the veteran is disoriented to time 
or place or has memory loss for names of close relatives, his 
own occupation, or his own name.  He has repeatedly been 
found to be alert and oriented on VA treatment records and VA 
examination reports.  While his affect has been found to be 
restricted on some occasions, his eye contact sporadic, and 
his psychomotor activity slightly or moderately slowed, he 
has consistently been found to be cooperative.  His insight 
and judgment have been found to be fair and adequate.  His 
thought processes and associations have been found to be 
logical and tight, with no loosening of associations.  
Additionally, no memory problems have been noted.  

The Board also notes that many of the veteran's problems have 
been attributed to his chronic substance abuse, for which he 
has been treated and hospitalized for detoxification on 
numerous occasions.  

Thus, the evidence as a whole demonstrates that the veteran's 
PTSD does not approximate the criteria for a 100 percent 
rating; rather, his symptoms more nearly approximate the 
criteria for a 70 percent rating.  38 C.F.R. § 4.7.  In that 
regard the Board notes that the veteran's PTSD has caused 
deficiencies in most areas, including work, family relations, 
judgment, and mood, as explained above.  There was on 
incident of homicidal ideation, he has complained of 
depression on numerous occasions and his mother and father 
described his chronic problems with depression, he has had 
much difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and he has had many 
problems with establishing and maintaining effective 
relationships.  Thus, the criteria for a 70 percent rating 
for PTSD have been met.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

With regard to Global Assessment of Functioning (GAF) scores, 
the Board notes that the veteran was assigned a GAF score of 
41 in August 2001 (based on Axis 1 diagnoses of PTSD and 
substance abuse in partial remission) 51 in September 2001 
(based on Axis 1 diagnosis of PTSD), 45 in January 2001 
(based on Axis 1 diagnoses of PTSD and substance abuse in 
partial remission), 51 in December 2002 (based on Axis 1 
diagnosis of PTSD), 51 in October 2004 (based on Axis 1 
diagnosis of PTSD), and 50 in February 2005 (based on Axis 1 
diagnosis of PTSD).  While he has been assigned GAF scores as 
low as 21, it is clear that these GAF scores were based on 
his substance abuse problems only.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), GAF scores from 51 to 60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social or 
occupational functioning (e.g., few friends, conflicts with 
peers and co-workers).  GAF scores of 41 to 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social or occupational functioning (e.g., no friends, unable 
to keep a job).  

With the exception of the GAF scores of 21 assigned for 
substance abuse only and the scores of 41 assigned for PTSD 
and substance abuse, the GAF scores based on PTSD only have 
been between 50 and 51.  Thus, the veteran's symptoms due to 
PTSD during this period may be characterized as moderate to 
severe.  The Board notes however, that while the examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered, it is not 
determinative of the percentage rating to be assigned as the 
rating depends on evaluation of all the evidence.  38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95.

With application of the benefit-of-the-doubt rule, 38 
U.S.C.A. § 5107(b), and consideration of the evidence as a 
whole, including VA examinations, VA treatment records, lay 
statements, and GAF scores, the Board finds that a 70 percent 
rating, but no higher, is warranted for the veteran's PTSD.  

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes additional obligations on VA in terms of its duty to 
notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that a VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim; that VA will seek to provide; and 
that the claimant is expected to provide.  In the present 
case, the RO sent the veteran correspondence in April 2004, a 
statement of the case in January 2002,  and a supplemental 
statement of the case in April 2005.  VA made all efforts to 
notify and to assist him with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the veteran's 
possession.  Any defect with regard to the timing and content 
of notice to the veteran was harmless because of the thorough 
and informative notices provided throughout the adjudication 
of the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Thus, VA has satisfied its "duty to notify" the 
veteran.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  With regard 
to records, the Board notes that VA has obtained VA treatment 
records for the veteran, per his instructions.  With regard 
to a VA examination, the Board notes that the veteran 
underwent VA examinations in 2001 and 2005.  Thus, the Board 
finds that VA has satisfied the duty to assist the veteran in 
this matter.


ORDER

A 70 percent rating for PTSD is granted.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


